Citation Nr: 1111707	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-16 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a dental disorder (claimed in part as loss of teeth), to include as secondary to service-connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to June 1959, from August 1959 to August 1962, and from November 1962 to November 1977, retiring after more than 20 years' service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Veteran's file is under the control of the VA RO in Detroit, Michigan.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in November 2010 to obtain additional evidence.  The remand noted that the Veteran seeks service connection for a dental disorder, including as secondary to his service-connected type II diabetes mellitus.  VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

In this case, in the Veteran's claim concerning his teeth, received in June 2007, he stated that his teeth were eroding.  Further, the Veteran testified at a March 2008 RO hearing that his private dentist had told him that his diabetes may have played a role in his current dental disorder.  He testified that many of his teeth were extracted during service due to pyorrhea.  He contends that the current condition of his remaining teeth is due, at least in part, to his service-connected type II diabetes mellitus.  The Veteran had never been provided with a VA medical examination to determine the etiology of his current dental disorder.  Accordingly, the remand directed that a dental examination be scheduled in order to determine the etiology of the Veteran's currently diagnosed dental disorder.  38 C.F.R. §§ 3.159, 3.326 (2010).  

A VA dental examination was conducted in December 2010.  The examiner noted that the Veteran had all his maxillary teeth and his posterior mandibular teeth extracted during service in 1957 (although the service treatment records indicate it was in 1967).  The examiner listed few current clinical findings regarding the Veteran's teeth.  The examiner opined that the loss of the Veteran's teeth was not due to diabetes mellitus, which was first diagnosed in 2004.  As rationale, the examiner stated that, "I assume with the amount of teeth extracted at age 23 he most likely entered the service with significant [dental] disease."  However, despite the Board's specific request, the examiner did not provide an opinion as to the likelihood that any current dental disorder found was caused or aggravated by the Veteran's service-connected type II diabetes mellitus.  

Therefore, the Board finds that the December 2010 dental opinion does not substantially comply with the Board's remand instructions.  The Board would point out that the United States Court of Appeals for Veterans Claims has held that "where remand orders of the Board or this Court are not complied with, the Board itself errs in failing to insure compliance."  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a significant portion of the Board's November 2010 remand was not completed by the RO, the Veteran's appeal is not yet ready for final appellate consideration.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for a dental condition since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded a VA dental examination.  All pertinent current symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether the Veteran currently has a disorder of his remaining teeth.  If a current dental disorder is diagnosed, the examiner must state whether the disorder was caused or aggravated by the Veteran's service-connected type II diabetes mellitus or any other service-connected disability.  If the examiner determines that a current dental disorder was aggravated by a service-connected disability, the examiner must quantify the degree of aggravation, to the extent possible.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared should be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above development has been completed, the Veteran's claim for service connection for a dental disorder, to include as secondary to service-connected type II diabetes mellitus, must be readjudicated.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



